Citation Nr: 1549670	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  08-29 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to an increase in the ratings assigned for posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 30 percent prior to August 19, 2008, and 50 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to May 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Oakland, California RO.  In October 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing, the Veteran submitted new evidence with a waiver of AOJ initial consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  

Regarding the rating for PTSD, the Veteran contends that his symptoms have worsened since he was last examined by VA.  His most recent VA psychiatric examination was in June 2012 (more than three years ago).  He testified that the current rating does not reflect his current PTSD symptoms.  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  Accordingly, a contemporaneous examination is necessary.
Additionally, relevant VA evaluation or treatment records may be outstanding.  VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA psychiatric evaluations and/or treatment the Veteran has received.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the current severity of his psychiatric disability.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  The examiner should describe all symptoms of the PTSD (and their impact on occupational and social functions) in detail.  The examiner should specifically note the presence (and frequency/severity) or absence or each symptom listed in the criteria for ratings above 50 percent, as well as any symptoms of similar gravity found that are not listed in the rating criteria.  

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

